This is a claim for refund of inheritance tax under section twenty-five of the inheritance tax laws of Illinois, in the sum of forty-six hundred ninety-nine and 97/100 dollars ($4,699.67), with interest thereon at three per cent per annum from February 17, A. D. 1911. The evidence on file fully supports the facts alleged in declaration, and it is admitted by the Attorney General in writing, that under said section the claimant is entitled to a refund of four thousand six hundred ninety-nine and 67/100 dollars - ($4,699.67). The Ctourt, therefore, awards claimant 'the sum of four thousand six hundred and ninety-nine and 67/100 dollars ($4,699.67), with interest at three per- cent from February 17, 1911.